DETAILED ACTION
This Office Action is in response to an application filed on April 13, 2020, in which claims 1 through 20 are pending, and ready for examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Claims 1 and 11 each recite, “the public key received…”.  
There is insufficient antecedent basis for the element “the public key” in the claim(s).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

Claims 1, 2, 11 and 12 are rejected under 35 U.S.C. 103 as obvious over Thomson, Allan, U.S. Pub. No. 2009/0046633 (hereinafter referred to as Thomson), in view of Dion, et al., U.S. Pub. No. 2021/0211878 (hereinafter referred to as Dion).  

Thomson teaches establishing a communication channel between a user device and a customer premises equipment (CPE) device (Thomson, [0021]; [0028]-[0029]; Fig. 1, Refs. 121, 122, 123, 131, 132, 133); receiving, by the CPE device from the user device, a public-key certificate including a specified identity of the user device (Thomson, [0019]-[0020]; [0028]-[0030]; reference discloses receipt of public-key certificate from access point (CPE device) to client/LBS (user device), which is obvious (reciprocal) variation of instant limitation; each AP configured with one or more certificates that are unique to the MAC address for each AP, which is a ‘specified identity’ of the device); determining whether the public-key certificate received by the CPE device is valid against a root certificate stored in the CPE device (Thomson, [0012]; [0019]; LBS may acquire the certificate for an AP or use a common root certificate; each AP configured with one or more certificates that are based on a manufacturer's root certificate); determining an actual identity of the user device (Thomson, [0019]-[0020]; each AP configured with one or more certificates that are unique to the MAC address for each AP, which is an actual identity of the device); and indicating that the user device is authentic and authorized when the public-key received by the CPE device is valid against the root certificate and when the actual identity of the user device matches the specified identity in the public-key certificate (Thomson, [0019]-[0020]; [0057]).  
Thomson does not explicitly disclose, but Dion teaches in the same field of endeavor, receiving, by the CPE device from the user device (Dion, [0046]; in contrast to Thomson, Dion discloses the CPE device receiving validation credentials from user device).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Thomson with the teachings of Dion, since the claimed invention is merely a combination of previously-known elements (the direction of validation credential provisioning in Dion vs. the direction of validation credential provisioning in Thomson), and in the combination, each element would have merely performed the same function as it did separately, and the ordinarily-skilled artisan would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  

With regard to claim 2, Thomson in view of Dion teaches the limitations of claim 1, as stated.  Thomson in view of Dion further teaches wherein the specified identity and the actual identity each include a media access control (MAC) address (Thomson, [0019]-[0020]).  

With regard to claim 11, Thomson teaches a system including a network device (Thomson, [0019]; Fig. 1, Refs. 101, 102, 103), the network device comprising: a communication interface having a receiver and a transmitter (Thomson, [0019]; Fig. 1, Refs. 101, 102, 103); a memory for storing instructions and a root certificate (Thomson, [0035]); and a processor configured to execute the instructions (Thomson, [0035]) to: establish a communication channel between Thomson, [0021]; [0028]-[0029]; Fig. 1, Refs. 121, 122, 123, 131, 132, 133), receive, by the network device, a public-key certificate including a specified identity of the user device (Thomson, [0019]-[0020]; [0028]-[0030]; reference discloses receipt of public-key certificate from access point (network device) to client/LBS (user device), which is obvious (reciprocal) variation of instant limitation; each AP configured with one or more certificates that are unique to the MAC address for each AP, which is a ‘specified identity’ of the device), determine, by the network device, whether the public-key certificate received by the network device is valid against the root certificate (Thomson, [0012]; [0019]; LBS may acquire the certificate for an AP or use a common root certificate; each AP configured with one or more certificates that are based on a manufacturer's root certificate), determine, by the network device, an actual identity of the user device (Thomson, [0019]-[0020]; each AP configured with one or more certificates that are unique to the MAC address for each AP, which is an actual identity of the device), and indicate, by the network device, that the user device is authentic and authorized when the public-key received by the network device is valid against the root certificate and when the actual identity of the user device matches the specified identity in the public-key certificate (Thomson, [0019]-[0020]; [0057]).  
Thomson does not explicitly disclose, but Dion teaches in the same field of endeavor, receiving, by the network device [validation credentials] of the user device (Dion, [0046]; in contrast to Thomson, Dion discloses the network device receiving validation credentials from user device).  
Thomson with the teachings of Dion, since the claimed invention is merely a combination of previously-known elements (the direction of validation credential provisioning in Dion vs. the direction of validation credential provisioning in Thomson), and in the combination, each element would have merely performed the same function as it did separately, and the ordinarily-skilled artisan would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  

With regard to claim 12, Thomson in view of Dion teaches the limitations of claim 11, as stated.  Thomson in view of Dion further teaches wherein the specified identity and the actual identity each include a media access control (MAC) address (Thomson, [0019]-[0020]).  

Claims 10 and 20 are rejected under 35 U.S.C. 103 as obvious over Thomson in view of Dion, and in further view of Lazar, et al., U.S. Pub. No. 2019/0208389 (hereinafter referred to as Lazar).  

With regard to claims 10 and 20, Thomson in view of Dion teaches the limitations of claims 1 and 11, as stated.  Thomson in view of Dion further teaches serv[ing] a graphical user interface to the user device to enable configuration of the [CPE/network] device (Lazar, [0026]; [0031]-[0032]).  
Thomson in view of Dion with the teachings of Lazar.  The motivation for this combination is to permit technicians to monitor, update, and configure CPEs and associated data as needed (Lazar, [0029]-[0031]).  

Allowable Subject Matter
Claims 3-9 and 13-19 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if Applicant were to overcome the claim rejection(s) under 35 U.S.C. 112 as set forth herein, supra.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Hojilla Uy, et al., U.S. Pub. No. 2020/0358764 (similar inventorship as instant application)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
January 12, 2022